Turley, J.
delivered the opinion of the court.
James Brown caused to be issued from the Chancery Court at Franklin, Williamson county, an execution against John B. Jones, upon which Hiram Slate was summoned as garnishee. Upon his examination it appeared, that John B. Jones had assigned to him two notes on Judith Jones, one for one hundred dollars, and the other for one hundred and twenty-five dollars. He swears that he bought them fairly, and paid a fair consideration for them. But it is supposed that in his examination, he does not satisfactorily explain the transaction, and that there is ground for suspicion, that the transfer of the notes was color-able. This is true. The answer is not satisfactory, and does *113leave room for suspicion; but this will not do in cases of garnishment.
In such cases we have always held, that the garnishee must he charged upon his answer, and that alone; and that if his answer be not sufficiently specific to charge him, he must be discharged. Such is this case.
There is nothing specific upon which to charge him. He admits the possession of the notes, but insists they were fairly tranferred to him and are his property. Whether this be so or not, cannot be looked at extrinsically of his answer. Upon his answer, he ought to have been discharged.
The Chanceller gave judgment against him, which must be reversed.